                   Case 3:21-cv-00555-AWT Document 21 Filed 09/07/21 Page 1 of 1




                                            UNITED STATES DISTRICT COURT
                                                 District of Connecticut


             ~cthv(J~                   T~c.
                            Plaintiff

                              V.


                                                                        Case No. 3:21-cv-00555-AWf
        f'e1-1,_J'\1oJ1LI).,-~
                            Defendant
                                          .~-.C.Sloro
                                            NOTICE OF PRO SE APPEARANCE

             To: The clerk of court and all parties of record, I am representing myself in the matter
             above.


               8/JJ/J-/                                                 Filer's signature


                                                         ~~;,';;/J::-'~cf~'b~-~
                                                            l           &l~_£A_lc~fu~_
                                                                174 . . Address




                                               CERTIFICATE OF SERVICE

             I hereby certify that on.£ / )       ¥ )= /        ,  a copy of foregoing was filed
             electronically and servy mail ~nyone unable to accept electronic filing. Notice of
             this filing will be sent by e-mail to all parties by operation of the Court's electronic filing
             system or by mail to [Below list the names and addresses of anyone unable to accept
             electronic filing] as indicate on the Notice of Electronic Filing. Parties may access this
             filing through the Court's CM/ECF System.
List here:




             Rev. 8/11/15
